



HUBBELL INCORPORATED
PERFORMANCE SHARE AWARD
HUBBELL INCORPORATED 2005 INCENTIVE AWARD PLAN,
AS AMENDED AND RESTATED
Grant Date:   
Performance Period: 
As noted in your Award notification letter, effective on the Grant Date Hubbell
Incorporated (the “Company”) has granted to you an award (the “Award”) of
Performance Shares (the “Performance Shares”) in the amount set forth in your
Award notification letter, which is your “target.” Each Performance Share
represents the right to receive a share of the Company’s Common Stock (the
“Common Stock”) subject to the fulfillment of the conditions set forth below.
This Award is made pursuant to the terms of the Hubbell Incorporated 2005
Incentive Award Plan, as amended and restated (the “Plan”) and is subject to all
of the terms and conditions contained therein. By electronically acknowledging
and accepting this Award, you agree to be bound by the terms and conditions
herein, the Plan, and any and all conditions established by the Company in
connection with Awards issued under the Plan. Defined terms used herein shall
have the meaning set forth in the Plan, unless otherwise defined herein.


On any date, one Performance Share has a value equal to the Fair Market Value of
one share of Common Stock. Unless and until a Performance Share is earned, you
will have no right to any shares of Common Stock. Prior to actual payment vested
Performance Shares represent only an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.
The number of Performance Shares actually earned, and therefore the number of
shares of Common Stock to be delivered will be measured as of the last day of
the Performance Period according to Exhibit A hereto; provided, however, that no
Performance Shares shall become earned and payable unless and until the
Compensation Committee of the Board of Directors of the Company certifies that
the performance criteria set forth on Exhibit A hereto have been met.
Notwithstanding the foregoing, the target number of Performance Shares will be
considered earned and Common Stock equivalent to the target payable upon your
death or disability while employed with the Company during the Performance
Period. “Disability” means that you are unable to perform your duties by reason
of any medically determined physical or mental impairment which can be expected
to result in death or which has lasted or is expected to last for a continuous
period of at least 12 months, as reasonably determined by the Board of Directors
in its discretion. In the case of a Change in Control, the number of Performance
Shares actually earned and therefore the number of shares of Common Stock to be
delivered will be determined in accordance with Section 10.2 of the Plan.


If during the Performance Period your termination of employment is other than by
reason of death, disability or Cause on or after age 55 and the sum of your age
and service with the Company equals or exceeds 70 (a “retirement”) you will be
eligible to receive the number of Performance Shares you would have received if
you had not retired prior to the end of the Performance Period multiplied by a
fraction, the denominator of which is 36 and the numerator of which is the
number of months elapsed during the Performance Period to the date of your
retirement. For this purpose “Cause” means (i) misconduct which is reasonably
deemed to be prejudicial to the interest of the Company, (ii) utilization or
disclosure of confidential information of the Company (or of any other entity
learned in the course of your job) for reasons unrelated to your employment with
the Company, (iii) willful failure to perform the material duties of your job,
(iv) fraud in connection with the business affairs of the Company regardless of
whether said conduct is designed to defraud the Company or otherwise, (v)
violation of material policies of the Company, (vi) violation of any fiduciary
duty owed to the Company, or (vii) conviction of, plea of no contest or guilty
to a felony or other crime involving moral turpitude. Cause shall be determined
by the Committee (or such officer of the Company as the Committee may delegate
such authority) in its sole and exclusive discretion.






--------------------------------------------------------------------------------





In the event of the termination of your employment or service with the Company
and all of its Subsidiaries for any reason other than death, disability or
retirement, whether such termination is occasioned by you, by the Company or any
of its Subsidiaries, with or without Cause or by mutual agreement prior to the
last day of the Performance Period, you will forfeit all rights to the
Performance Shares.
Once a Performance Share is considered earned and payable, the Company will
cause to be issued the appropriate number of shares of Common Stock payable
thereunder. Such shares will be issued in book form, unless you request the
shares be issued in certificate form. Shares of Common Stock shall be issued
within 2 ½ months following the end of the Performance Period, other than in the
case of death or Disability, in which case the shares of Common shall be issued
within 10 days following such event. In the case of a Change in Control, payment
of earned and payable Performance Shares will be determined in accordance with
Section 10.2 of the Plan.
The Company has the authority to deduct or withhold, or require you to remit to
the Company, an amount sufficient to satisfy applicable federal, state, local
and foreign taxes (including your FICA obligation) required by law to be
withheld with respect to any taxable event arising from this Award. You may
satisfy your tax obligation, in whole or in part, by either: (i) electing to
have the Company withhold shares Common Stock otherwise to be delivered with a
fair market value equal to the minimum amount of the tax withholding obligation,
(ii) surrendering to the Company previously owned shares of Common Stock with a
Fair Market Value equal to the minimum amount of the tax withholding obligation,
(iii) withholding from other cash compensation or (iv) paying the amount of the
tax withholding obligation directly to the Company in cash; provided, however,
that if the tax obligation arises during a period in which you are prohibited
from trading under any policy of the Company or by reason of the Exchange Act,
then the tax withholding obligation shall automatically be satisfied in
accordance with subsection (i) of this paragraph.


The Performance Shares or any right or interest therein or part thereof are not
transferable except by will or the laws of descent and distribution. Until
delivery of the Common Stock upon payment of the Performance Shares, you have no
rights or privileges of a stockholder of the Company by reason of this Award.
Nothing in the Plan or this Agreement shall be interpreted to interfere with or
limit in any way the right of the Company or any Subsidiary to terminate your
services at any time, nor confer upon you the right to continue in the service
of the Company or any Subsidiary.


This Award is granted under and governed by the terms and conditions of the
Plan. You acknowledge and agree that the Plan has been introduced voluntarily by
the Company and in accordance with its terms it may be amended, cancelled, or
terminated by the Company, in its sole discretion, at any time. The grant of
this Award under the Plan is a one-time benefit and does not create any
contractual or other right to receive awards of performance shares or other
benefits in lieu of performance shares in the future. Future awards of
performance shares, if any, will be at the sole discretion of the Company,
including, but not limited to, the timing of the award, the number of shares and
vesting provisions.





2



--------------------------------------------------------------------------------






EXHIBIT A


The actual number of Performance Shares that may be received will be determined
based upon the company’s relative total shareholder return (“TSR”) and net sales
growth (“NSG”) performance over the Performance Period as compared to the TSR
and NSG for companies who comprise the Standard & Poor’s Capital Goods 900 (the
“Index”) over the Performance Period. The number of shares paid out based on the
TSR and NSG measures will be determined based on Hubbell’s relative ranking per
the following schedule expressing actual award as a percentage of target award.
The performance and payouts will be rounded to the nearest percentage.
Performance Measures


Weight


Index
Performance Range
        Payout(1)
 
Total Shareholder Return
50%
S&P Capital Goods 900
≥ 80th percentile of index
At 50th percentile of index
At 35th percentile of index
 Below 35th percentile of index
200%
100%
50%
0%
Net Sales Growth(2)
50%
 
(1) For every percentile increase in performance, the payout will increase 3.33%
(2) The payout for Net Sales Growth is further multiplied by the Company’s
cumulative net income margin performance over the performance period, as
compared to the net income target set by the Company at the beginning of the
period, utilizing the following schedule:
Net Income Margin Modifier
10.0%
9.0%
8.0%
<8.0%
125%
100%
75%
0%








